Wade, J.
No errors of law are complained of, and the verdict of the jury-has been approved by the trial judge, who enjoyed the opportunity denied to us of observing the demeanor of the witnesses on the stand and the appearance and manner of the defendant during the trial and especially while making his statement. The identity of the criminal, as well as the consideration of all alleged improbabilities in the evidence, came strictly within the province of the jury; and we may not usurp their functions and set aside their conclusions, supported by evidence from which they were authorized to infer the guilt of the defendant.

Judgment affirmed.